EXHIBIT 10.14

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of April 19, 2001, by and between DANASTREET INTERNET, INC., a Delaware
corporation (the “Company”), and KRISHNA KOLLURI (“Executive”).

 

WHEREAS, Executive has special skills and abilities in the management and
administration of technology-related enterprises;

 

WHEREAS, the Company desires to employ Executive as its Chief Executive Officer,
and Executive is willing to undertake such employment on the terms and
conditions set forth in this Agreement; and

 

WHEREAS, the Company and the Executive have entered into an Employment Agreement
dated as of March 27, 2001 (the “Prior Agreement”) and wish to amend and restate
the Prior Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the mutual covenants in this Agreement, the
parties agree to amend and restate the Prior Agreement in its entirety as
follows:

 

1. Effectiveness of Agreement and Employment of Executive.

 

1.1 Effectiveness of Agreement. This Agreement shall become effective as of the
date first written above (the “Effective Date”) and shall be in effect through
the fourth anniversary of the Effective Date.

 

1.2 Employment by the Company.

 

(a) The Company hereby employs Executive as its Chief Executive Officer and
Executive hereby accepts such employment with the Company. Executive shall
report to, and perform such duties and services for the Company, commensurate
with such positions as may be designated from time to time by, the Board of
Directors of the Company (the “Board”). During the term of Executive’s
employment with the Company, the Company shall, subject to its fiduciary duties,
use its best efforts to include Executive in management’s nominees for election,
and recommend the election of Executive, as a member of the Board. In the event
that the employment of Executive with the Company is terminated for any reason,
Executive agrees that he will promptly resign from the Board.

 

(b) Executive shall perform his duties hereunder at the Company’s headquarters
in Santa Clara, California; provided, however, that Executive shall be required
to travel on business on a reasonable basis in connection with the performance
of his duties hereunder. Executive shall use his best and most diligent efforts
to promote the interests of the Company and shall devote all of his business
time and attention to his employment under this Agreement.

 

2. Compensation and Benefits.

 

2.1 Salary. The Company shall pay Executive for services during his employment
under this Agreement a base salary of $16,667.67 per month, which is equal to
$200,000 on an annual basis (the “Company Base Salary”). Such Company Base
Salary may be



--------------------------------------------------------------------------------

adjusted from time to time in the sole discretion of the Board or Compensation
Committee of the Board but in no case will Executive’s base salary be less than
$16,667.67 per month. The Board shall annually review Executive’s compensation
and in such review, consider factors including parity of Executive’s
compensation with that of Executive’s industry peers. The Company Base Salary
shall be payable in equal installments, no less frequently than monthly,
pursuant to the Company’s customary payroll policies in force at the time of
payment, less any required or authorized payroll deductions.

 

2.2 Benefits. During the term of Executive’s employment with the Company,
Executive shall be entitled to participate, on the same basis and at the same
level as other senior officers of the Company in any group insurance,
hospitalization, medical, health and accident, disability, fringe benefit and
retirement plans or programs of the Company now existing or hereafter
established to the extent that he is eligible under the general provisions
thereof.

 

2.3 Expenses. Pursuant to the Company’s customary policies in force at the time
of payment, Executive shall be promptly reimbursed against presentation of
vouchers or receipts therefor, for all authorized expenses properly and
reasonably incurred by him on behalf of the Company in the performance of his
duties hereunder.

 

2.4 Vacation. Executive shall be entitled to vacation time consistent with the
Company’s vacation policies. The date or dates of such vacations shall be
selected by Executive having reasonable regard to the business needs of the
Company.

 

3. Nature of Employment.

 

3.1 At- Will Employment. Executive’s employment with the Company shall at all
times be “at will,” which means that either Executive or the Company may
terminate Executive’s employment at any time, for any or no reason, with or
without Cause (as defined below). Any contrary representations that may have
been made or may be made to the Executive at any time shall be superseded and
governed by this Section 3.1. This Agreement shall constitute the full and
complete agreement between Executive and the Company on the “at will” nature of
Executive’s employment, which may only be changed in an express written
agreement signed by Executive and a duly authorized officer of the Company.

 

3.2 Termination. The Company may terminate Executive’s employment at any time
and for any or no reason, and with Cause or without Cause, by giving Executive
written notice in writing. Executive may terminate his employment by giving the
Company written notice in writing. Executive’s employment shall terminate
automatically in the event of his death.

 

4. Restricted Stock Grant; Stock Options.

 

4.1 Restricted Stock. Executive will be granted fully exercisable stock purchase
rights (the “Stock Purchase Rights”) to purchase 1,714,286 shares of the
Company’s common stock at a purchase price equal to $0.06 per share (the
“Purchase Price”) pursuant to the terms of a restricted stock purchase agreement
to be entered into between the Company and Executive (the “Stock Purchase
Agreement”). The shares purchased pursuant to such Stock Purchase Rights (the
“Restricted Shares”) shall be subject to a risk of forfeiture which shall,
subject to Executive’s continued employment with the Company, lapse as to 25% of
the shares,

 

-2-



--------------------------------------------------------------------------------

on and after April 1, 2002, and as to an additional 1/48th of the shares
acquired on the exercise of the Stock Purchase Rights on the 1st of each month
thereafter, so that all risk of forfeiture will lapse on April 1, 2005. If the
Company chooses to exercise its purchase right, all shares forfeited by
Executive will be repurchased by Company for the Purchase Price paid by
Executive. Executive will be eligible to receive future grants of options to
purchase shares of the Company’s common stock (“Stock Options”) at the
discretion of the Compensation Committee of the Board.

 

4.2 Preferred Stock. The Company intends to sell shares of its Series A
Preferred Stock to investors in April 2001. Executive shall have the right and
option to purchase up to 0.5% of the shares of Series A Preferred Stock sold by
the Company in April 2001 at the same price and on the same terms and conditions
as the other investors in the offering.

 

5. Termination.

 

5.1 Termination by the Company for Cause.

 

(a) Executive’s employment may be terminated at any time by the Company for
Cause (as defined below). Upon such a termination, the Company shall have no
obligation to Executive other than (i) the payment of Executive’s earned and
unpaid Company Base Salary to the effective date of such termination and (ii)
Executive shall not be entitled to any additional rights or vesting or lapse of
forfeiture restrictions with respect to the Restricted Shares or Stock Options
following the effective date of such termination.

 

(b) For all purposes under this Agreement, a termination for Cause shall mean
that the Executive’s Employment be terminated for any of the following reasons:
(i) the Executive’s willful act of fraud, embezzlement, dishonesty or other
misconduct that materially damages the Company; (ii) the Executive’s willful
failure to perform his duties to the Company, to follow Company policy as set
forth in writing from time to time, or to follow the directives of the Board
(other than failure to meet performance goals, objectives or measures), in each
case in a manner that results in material damage to the Company, that is not
corrected within 30 days following written notice thereof to Executive by the
Board, such notice to state with specificity the nature of the failure; provided
that if such failure cannot reasonably be corrected within 30 days of written
notice thereof, correction shall be commenced by the Executive within such
period and may be corrected within a reasonable period thereafter with the
length of such period to be determined in good faith by the Board of Directors;
(iii) the Executive’s misappropriation of any material assets of the Company;
(iv) the Executive’s conviction of, or plea of guilty or no contest to a felony
or a misdemeanor involving dishonesty or moral turpitude under the laws of the
United States or any state thereof; (v) the Executive’s willful and material
breach of any agreement with the Company, that is not corrected within 30 days
following written notice thereof to Executive by the Board, such notice to state
with specificity the nature of the breach; provided that if such breach cannot
reasonably be corrected within 30 days of written notice thereof, correction
shall be commenced by the Executive within such period and may be corrected
within a reasonable period thereafter with the length of such period to be
determined in good faith by the Board of Directors; and (vi) the Executive’s
willful use or unauthorized disclosure of any proprietary information or trade
secrets of the Company or any other party to whom the Executive owes an
obligation of nondisclosure as a result of his relationship with the Company.

 

-3-



--------------------------------------------------------------------------------

5.2 Death and Disability.

 

(a) Executive’s employment with the Company shall be deemed terminated by the
Company upon the death of Executive or Executive becoming Disabled (as defined
below), and the Company shall have the following obligations to Executive or
Executive’s estate (but no other obligation to Executive or Executive’s estate
pursuant to this Agreement):

 

(i) Continuation of the Company Base Salary for a period (the “Applicable
Period”) commencing on the date of termination and ending on the date that is
one hundred and eighty (180) days after the date of termination, payable in
accordance with Section 2.1, and

 

(ii) the risk of forfeiture for the Restricted Shares shall lapse and the Stock
Options shall vest as to the number of shares that would otherwise have lapsed
and vested over the six-month period following the date of termination, and
shall otherwise be treated for purposes of the terms and conditions thereof, as
if Executive remained in the employ of the Company during the Applicable Period;

 

(b) For purposes of this Agreement, Executive shall be “Disabled” if (i)
Executive becomes incapacitated by bodily injury or disease (including as a
result of mental illness) so as to be unable to regularly perform the duties of
his position for a period in excess of 180 days in any consecutive 12 month
period, (ii) a qualified independent physician mutually acceptable to the
Company and Executive determines that Executive is mentally or physically
disabled so as to be unable to regularly perform the duties of his position and
such condition is expected to be of a permanent duration or (iii) he is deemed
“disabled” for purposes of any long term disability insurance policy maintained
by the Company for Executive.

 

5.3 Termination by the Company Without Cause. Executive’s employment may be
terminated at any time by the Company without Cause. If the Company terminates
Executive’s employment without Cause, the Company shall have the following
obligations to Executive (but excluding any other obligation to Executive
pursuant to this Agreement), provided that Executive’s entitlement to such
termination benefits shall be conditioned upon Executive’s execution and
delivery to the Company of (i) a general release of all claims and (ii) a
resignation from all of Executive’s positions with the Company, including
without limitation resignation from the Board of Directors:

 

(a) Continuation of the Company Base Salary for a period commencing on the date
of termination and ending on the date that is one hundred and eighty (180) days
after the date of termination (the “Severance Period”), payable in accordance
with Section 2.1,

 

(b) Executive shall be eligible to participate during the Severance Period on
the same terms and conditions that would have applied had he remained in the
employ of the Company in all health plans provided by the Company or in lieu
thereof Executive shall be reimbursed by the Company for health insurance
coverage obtained through COBRA to the extent the cost of such coverage exceeds
the costs to employee of obtaining such coverage while employed by the Company
provided, however, that Executive’s reimbursement for health insurance coverage
shall cease at such time as Executive is offered comparable coverage with a
subsequent employer, and

 

-4-



--------------------------------------------------------------------------------

(c) If the termination occurs within twenty-four (24) months after a Change of
Control (as defined in Section 5.6), (i) the Company’s repurchase right shall
lapse as of such termination date as to an additional number of Restricted
Shares equal to the number of Restricted Shares for which the Company’s
repurchase right would lapse within two (2) years following such termination
date had Executive remained an employee of the Company for such two year period
and (ii) the Stock Options shall vest and become exercisable as of such
termination date as to an additional number of shares subject to the Stock
Options equal to the number of shares subject to the Stock Options which would
vest and become exercisable within two (2) years following such termination date
had Executive remained an employee of the Company for such two year period.

 

5.4 Liquidated Damages. Executive acknowledges that the payment of all amounts
and benefits due to him under Section 5.3 or Section 5.5 resulting from a
termination of Executive’s employment by the Company without Cause or by
Executive for Good Reason (as defined below) are in lieu of any and all claims
that Executive may have against the Company (other than benefits under the
Company’s employee benefit plans that by their terms survive termination of
employment, benefits under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and rights to indemnification under certain indemnification
arrangements for officers of the Company), and represent liquidated damages (and
not a penalty). The Company may request that Executive confirm such
acknowledgment in writing prior to the receipt of such benefits.

 

5.5 Termination by Executive for Good Reason.

 

(a) Executive may terminate his employment with the Company for Good Reason. If
Executive terminates his employment with the Company for Good Reason, Executive
shall be entitled to the same salary and health benefit continuation, and
following a Change of Control, the continued lapsing of the risk of forfeiture
on the Restricted Shares and the acceleration of vesting of the Stock Options
that he would have been entitled to receive under Section 5.3 if his employment
were terminated by the Company without Cause, under the conditions set forth in
such section.

 

(b) For purposes of this Agreement, the term “Good Reason” shall mean any of the
following conditions or events which conditions) or event(s) remain in effect 30
days after written notice is provided by Executive to the Company, detailing
such condition or event:

 

(i) if there has been no Change of Control (as defined below), a material
reduction in Executive’s title or responsibilities with the Company, or if he is
required to report to any person other than the Board of the Company;

 

(ii) any material breach by the Company of its obligations to Executive under
this Agreement, that is not corrected within thirty (30) days following written
notice thereof to the Company by Executive, such notice to state with
specificity the nature of the failure; provided that if such failure cannot
reasonably be corrected within thirty (30) days of written notice thereof,
correction shall be commenced by the Company within such period and may be
corrected within a reasonable period thereafter; or

 

-5-



--------------------------------------------------------------------------------

(iii) if there has been a Change of Control (as defined below), a material
reduction in Executive’s responsibilities with the Company following such Change
of Control.

 

5.6 Change of Control. For purposes of this Agreement and the Stock Purchase
Agreement, a “Change of Control” of the Company means the occurrence of any of
the following events:

 

(a) the sale of all or substantially all of the assets of the Company; or

 

(b) the merger or consolidation of the Company with any other corporation, other
than (1) a merger or consolidation in which the holders of voting securities of
the Company outstanding immediately prior thereto continue to hold (either by
shares remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the total voting power represented by the
voting securities of the Company or its successor or parent outstanding
immediately after such merger or consolidation, or (2) a merger effected solely
for the purpose of changing the domicile of the Company; or

 

(c) completion of a tender or exchange offer or other transaction or series of
related transactions in which the stockholders of the Company immediately prior
thereto own less than a majority of the outstanding voting stock of the Company
or its successor or parent immediately after such transaction or series of
related transactions; or

 

(d) a complete liquidation or dissolution of the Company shall have occurred.

 

6. Confidentiality Agreement. Executive has or will prior to commencement of
employment with the Company execute and deliver to an officer of the Company the
Company’s Confidential Information and Invention Assignment Agreement, a copy of
which is attached as Exhibit A (the “Confidentiality Agreement”)

 

7. Notices.

 

Any notice or communication given by either party hereto to the other shall be
in writing and personally delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, to the following addresses:

 

(a) if to the Company:

 

DanaStreet Internet, Inc.

3443 Georgetown Place

Santa Clara, CA 95051

Telecopier No.:                     

Attention: Sampath Srinivas

 

(b) if to Executive at the address set forth on the signature page of this
Agreement.

 

Any notice shall be deemed given when actually delivered to such address, or 3
days after such notice has been mailed or sent by Federal Express, whichever
comes earliest. Any person entitled to receive notice may designate in writing,
by notice to the other, such other address to which notices to such person shall
thereafter be sent.

 

-6-



--------------------------------------------------------------------------------

8. Miscellaneous.

 

8.1 Representations and Covenants of Executive. In order to induce the Company
to enter into this Agreement, Executive makes the following representations and
covenants to the Company and acknowledges that the Company is relying upon such
representations and covenants:

 

(a) No agreements or obligations exist to which Executive is a party or
otherwise bound, in writing or otherwise, that in any way interfere with, impede
or preclude him from fulfilling all of the terms and conditions of this
Agreement.

 

(b) Executive, during his employment, shall use his best efforts to disclose to
the Board of the Company in writing or by other effective method any bona fide
information known by him and not known to the Board of the Company that he
reasonably believes would have any material impact on the Company.

 

8.2 Entire Agreement. This Agreement, the Stock Purchase Agreement, the
Confidentiality Agreement and the Indemnification Agreement contain the entire
understanding of the parties in respect of their subject matter and supersede
upon their effectiveness all other prior agreements and understandings between
the parties with respect to such subject matter.

 

8.3 Amendment; Waiver. This Agreement may not be amended, supplemented, canceled
or discharged, except by written instrument executed by the party against whom
enforcement is sought. No failure to exercise, and no delay in exercising, any
right, power or privilege hereunder shall operate as a waiver thereof. No waiver
of any breach of any provision of this Agreement shall be deemed to be a waiver
of any preceding or succeeding breach of the same or any other provision.

 

8.4 Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business and properties. Executive’s rights and obligations
under this Agreement may not be assigned by Executive, except that the rights
specified in Section 5.2 shall pass upon Executive’s death to Executive’s
executor or administrator.

 

8.5 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

8.6 Governing Law; Interpretation. This Agreement shall be construed in
accordance with and governed for all purposes by the laws and public policy
(other than conflict of laws principles) of the State of California applicable
to contracts executed and to be wholly performed within such State.

 

8.7 Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, as the case may be, all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably necessary to carry out the provisions or intent
of this Agreement.

 

-7-



--------------------------------------------------------------------------------

8.8 Severability. The parties have carefully reviewed the provisions of this
Agreement and agree that they are fair and equitable. However, in light of the
possibility of differing interpretations of law and changes in circumstances,
the parties agree that if any one or more of the provisions of this Agreement
shall be determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions of this Agreement shall, to the
extent permitted by law, remain in full force and effect and shall in no way be
affected, impaired or invalidated. Moreover, if any of the provisions contained
in this Agreement are determined by a court of competent jurisdiction to be
excessively broad as to duration, activity, geographic application or subject,
it shall be construed, by limiting or reducing it to the extent legally
permitted, so as to be enforceable to the extent compatible with then applicable
law.

 

8.9 Withholding Taxes. All payments hereunder shall be subject to any and all
applicable federal, slate, local and foreign withholding taxes.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

DANASTREET INTERNET, INC.

By:

 

/s/ Theron Tock

--------------------------------------------------------------------------------

Name:

 

Theron Tock

--------------------------------------------------------------------------------

Title:

 

Chief Technology Officer

--------------------------------------------------------------------------------

EXECUTIVE

/s/ Krishna Kolluri

--------------------------------------------------------------------------------

Krishna Kolluri

 

SIGNATURE PAGE TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT